PER CURIAM.
Kenneth Morgan challenges his judgment and sentence for petit theft and resisting arrest without violence. We affirm the judgment and sentence, but remand the case to correct a scrivener’s error. Appellant pleaded not guilty, but the judgment indicates he entered a plea of no contest. Therefore, we remand the ease to the trial judge to correct the judgment to reflect appellant’s not guilty plea and his conviction after a jury trial.
Affirmed and remanded with directions.
CAMPBELL, AC.J., and QUINCE and WHATLEY, JJ., concur.